DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated August 30, 2022 in responding to the Office Action of June 06, 2022 provided in the rejection of all previous pending claims 1-20.
	Claims 1, 5, 6, 8, 11-13, 15, and 18-20 have been amended.
No claims have been cancelled nor newly added.
 Thus, claims 1-20 are pending for examination. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…identify, by a cloud server, a set of gateway devices to one another, wherein said set of gateway devices is associated with a corresponding set of local area networks (LANs) associated with said cloud server, based, at least in part, on a similarity parameter with respect to a respective end device connected within each of said LANs, form a communications network comprising a subset of said gateway devices, when said gateway devices in said subset detect, a download file received by said respective end devices in each of said corresponding LANs associated with  said subset, calculate an update event likelihood score with respect to said download file, based, at least in part, on a plurality of parameters associated with said download file, wherein said plurality of parameters are communicated over said communications network, and issue a notification that said download file is associated with an update event affecting all of said end devices in each of said LANs, when said update event likelihood score exceeds a specified threshold.…” as limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-20 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Choquette et al. (US 20160218942 A1) disclose method for isp network performance monitoring and fault detection.

Teddy et al. (US 20140283065 A1) disclose notification events  can be triggered
 to notify select host devices of the changed reputation score, reputation information, etc. of the update files.

Nicodemus et al. (US 8955038 B2) disclose update the antivirus signature files, enable all antivirus configuration settings, etc. as appropriate and provide remediation once the score meets or exceeds threshold.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192